NOTICE
 This Order was filed under
                                   2022 IL App (4th) 210366-U                      FILED
                                                                                October 13, 2022
 Supreme Court Rule 23 and is
                                          NO. 4-21-0366                           Carla Bender
 not precedent except in the
                                                                              4th District Appellate
 limited circumstances allowed
                                  IN THE APPELLATE COURT                            Court, IL
 under Rule 23(e)(1).
                                           OF ILLINOIS

                                       FOURTH DISTRICT



     In re DETENTION OF GREGORY MORRIS                         )     Appeal from the
                                                               )     Circuit Court of
     (The People of the State of Illinois,                     )     Cass County
                   Petitioner-Appellee,                        )     No. 98MR17
                   v.                                          )
     Gregory Morris,                                           )     Honorable
                   Respondent-Appellant).                      )     Timothy J. Wessel,
                                                               )     Judge Presiding.


                JUSTICE STEIGMANN delivered the judgment of the court.
                Presiding Justice Knecht and Justice Cavanagh concurred in the judgment.

                                             ORDER

¶ 1 Held:       The appellate court affirmed the trial court’s denial of respondent’s motions for
                the appointment of (1) an independent evaluator and (2) an independent
                polygrapher.

¶2              In 1999, a jury adjudicated respondent, Gregory Morris, a sexually violent person

(SVP), as defined by section 5(f) of the Sexually Violent Persons Commitment Act (Act) (725

ILCS 207/5(f) (West 1998)). Following the verdict, the trial court committed respondent to the

custody of the Illinois Department of Human Services (DHS) until such time as he was no longer

sexually violent. Thereafter, respondent was annually reexamined by an evaluator as required by

the Act. See id. § 55.

¶3              In May 2016, respondent pro se filed a motion requesting the appointment of an

independent polygrapher to review data associated with respondent’s failed polygraph
examination. In January 2021, respondent, through counsel, filed a motion requesting the

appointment of a qualified expert to perform an independent examination of respondent,

pursuant to section 55(a) of the Act (725 ILCS 207/55(a) (West 2020)). The trial court denied

both motions.

¶4              Respondent appeals, arguing that the trial court erred by denying his motions for

the appointment of an (1) independent evaluator and (2) independent polygrapher. Respondent

also raised various challenges to the constitutionality of the Act. We disagree and affirm.

¶5                                      I. BACKGROUND

¶6                                  A. The Procedural History

¶7              In 1987, respondent pleaded guilty to aggravated criminal sexual assault (Ill. Rev.

Stat. 1987, ch. 38, ¶ 12-14) of two women in two separate incidents and was sentenced to six

years in prison for each offense, with the sentences to run concurrently. In 1994, he again

pleaded guilty to two counts of aggravated criminal sexual assault (720 ILCS 5/12-14 (West

1992)), and the trial court sentenced him to six years in prison for each offense, with the

sentences to run concurrently.

¶8              In 1999, a jury adjudicated respondent an SVP as defined by section 5(f) of the

Act (725 ILCS 207/5(f) (West 1998)). Following that verdict, the trial court committed

respondent to the care, custody, and control of DHS until such time as he was no longer sexually

violent. Respondent appealed, and this court affirmed. In re Detention of Morris, No. 4-99-0454

(Nov. 13, 2000) (unpublished order under Illinois Supreme Court Rule 23).

¶9              Thereafter, respondent became subject to reexamination every 12 months by an

examiner. See 725 ILCS 207/55 (West 1998). In 2002, in an effort to enter a mandatory

treatment program, respondent agreed to submit to a polygraph examination to “investigate his




                                                -2-
truthfulness regarding whether or not he sexually assaulted [the victim in his 1994 conviction,

L.P.]” The polygraph examiner determined that the test was inconclusive on that issue because

respondent tried to control his breathing. That same year, respondent moved for the appointment

of an independent polygrapher, arguing that DHS would not allow him to progress in treatment

unless he either (1) admitted the offense against L.P. or (2) passed a polygraph exam. The trial

court denied the motion, and this court affirmed, holding that the trial court did not have the

authority to appoint a polygrapher. In re Detention of Morris, No. 4-02-0893 (Sept. 20, 2003)

(unpublished order under Illinois Supreme Court Rule 23) (Morris II). A second polygraph exam

was conducted in 2005. This time, the examiner concluded that respondent was not truthful when

he claimed he had consensual sex with L.P.

¶ 10           In 2016, respondent submitted to a penile plethysmograph (PPG) evaluation to

assess deviant and nondeviant sexual arousal related to “rape stimuli.” According to the

evaluator, “[respondent] did not demonstrate significant levels of arousal to any of the 12

scenarios presented: healthy or deviant.”

¶ 11           Following respondent’s annual reevaluation in 2016, respondent moved for and

was appointed an independent evaluator pursuant to section 55(a) of the Act (725 ILCS

207/55(a) (West 2014)). He also moved for an independent polygrapher to verify the results of

the 2005 polygraph exam because, he argued, it was “the SVP[ ] program’s protocol to ‘fail’ any

detainee who submits to the polygraph while denying guilt.” In 2017, appointed counsel

supplemented that motion, which remained pending until June 2021.

¶ 12           In 2018, respondent petitioned for discharge pursuant to section 65(b)(1) of the

Act (725 ILCS 207/65(b)(1) (West 2018)), claiming he was no longer an SVP. However,

following a trial, the jury found beyond a reasonable doubt that he remained an SVP, and this




                                                -3-
court affirmed. In re Detention of Morris, 2021 IL App (4th) 190750-U, ¶ 88 (Morris III).

¶ 13                           B. The 2019 and 2020 Reevaluations

¶ 14           In 2019 and 2020, Dr. Deborah Nicolai, Psy.D., conducted respondent’s

reevaluations. In both evaluations she concluded that respondent remained an SVP. After each

reevaluation and based upon Nicolai’s findings, the State moved for findings of no probable

cause to believe that respondent was no longer an SVP. The trial court conducted these probable

cause hearings together in 2021 because of the COVID-19 pandemic.

¶ 15           In respondent’s reevaluations, which were introduced as evidence at the probable

cause hearing, Nicolai opined that respondent remained an SVP and suffered from sexual sadism

disorder in a controlled environment and narcissistic personality disorder with antisocial features.

In reaching her opinion, Nicolai considered (1) interviews she conducted with respondent,

(2) respondent’s treatment records, which included the polygraph examinations, (3) reports from

women who had dated respondent, (4) respondent’s criminal and sexual history, including the

three sexually violent offenses for which he was convicted—namely, one in 1987 in which he

drove a woman to a cabin in the woods and slammed her head on the floor until he could rape

her; another in which he bound a woman’s hands, beat her, and raped her in a car on the side of

the road; and the last, in 1994 in which he grabbed a woman, L.P., by the arm, forced her into the

bedroom, tore her hair out, and then raped her vaginally, anally, and orally—and (5) an

uncharged sexual offense, which was investigated in 1997, involving the disappearance of a

17-year-old girl who two years later reported to an investigator that respondent tied her up and

raped her for six days.

¶ 16           In the 2020 reevaluation, Nicolai opined that respondent was substantially

probable to engage in acts of sexual violence based on an adjusted risk assessment, in which she




                                               -4-
considered the respondent’s scores on actuarial instruments—namely, the Static-99R and

Static-2002R—and the effect of dynamic and protective risk factors. She also found that

respondent “has numerous risk factors which are external to the actuarial instruments used in this

re-examination but are empirically demonstrated to be associated with increased risk for sexual

recidivism.”

¶ 17           Regarding age, Nicolai did not find respondent’s age to be a protective factor

because (1) research showed that any decreased risk with advanced age becomes significant only

at age 60 and older and (2) respondent was 57 years old. Additionally, Nicolai pointed out that

one study found that “the effect of age at release depended on offense history.”

¶ 18           Nicolai noted in the report that at one point during a previous interview,

respondent stated, “I am not a sadist. I do not have a mental disorder.” He explained that one of

the offenses happened after he had been “looking for a prostitute,” but when he realized the

victim was not a prostitute, he decided “[he] was going to [have nonconsensual sex with her]

anyway.” Respondent added that “[i]t would have been more arousing if she consented.”

¶ 19           In the 2019 interview, Nicolai reported that respondent “did not feel there were

any personal changes he needed to make.” During the 2020 interview, when discussing treatment

progress, respondent was “sarcastic, uncooperative, answering questions with questions,”

causing Nicolai to end the interview after only 20 minutes.

¶ 20           Nicolai concluded the report by stating the following.

                      “During this review period, [respondent] remained in Phase II of the

               five-phase treatment program ***. He was removed from Power to Change in part

               due to his failure to recognize any treatment barriers or need for personal change.

               He attended ancillary groups and remained on treatment status ***. His overall




                                               -5-
               treatment approach will not serve to lower his risk of sexual offense recidivism.

               He continues to possess many outstanding treatment needs. He has not yet begun

               to address his offense cycle nor has he obtained any interventions skills. He

               repeatedly denied any reason to make any attempt at personal change.

               [Respondent] has not made sufficient progress in treatment to be recommended

               for Conditional Release.” (Emphasis in original.)

¶ 21           In January 2021, respondent moved for the appointment of an independent

evaluator, arguing that (1) Nicolai was not independent and (2) respondent was “virtually

incapable of rebutting” her report without an expert.

¶ 22                              C. The Probable Cause Hearing

¶ 23           In June 2021, the trial court conducted a probable cause hearing on the State’s

2019 and 2020 motions for findings that there was no probable cause to believe that respondent

was no longer an SVP. At that hearing the court also considered (1) respondent’s motion, filed in

2016, for an independent polygrapher and (2) his motion for an independent evaluator.

¶ 24                                 1. Respondent’s Argument

¶ 25           At the probable cause hearing, respondent argued that the appointment of an

independent polygrapher was needed to support respondent’s claim of innocence because the

2002 polygraph was inconclusive and the 2005 polygraph showed that respondent was not being

truthful. Respondent’s counsel further stated, “[Respondent] plans to maintain his innocence in

regards to that offense, but it certainly—it certainly impacts his treatment and his progress in

groups and other areas at the facility. So that is the reason for the request for independent

polygraph.”

¶ 26           Regarding the motion for the appointment of an independent evaluator,




                                                -6-
respondent argued that Nicolai did not properly consider respondent’s age when calculating his

risk to reoffend. Instead, Nicolai used his age at release, which was 33 when he was released

from prison for his index offense. Accordingly, respondent argued, if his current age had been

considered, his score on the evaluation would have been lower—correlating to a lower risk to

reoffend. Respondent asserted that Nicolai’s “report [was] biased, at least in terms of not

accounting for his age.” Respondent further argued that another expert was needed to conduct a

new report because (1) “nobody can agree on [respondent’s] history” and (2) Nicolai did not give

appropriate credit in her report to the results of the PPG respondent had taken in 2016.

¶ 27           Following respondent’s argument, the trial court asked respondent whether it was

correct that (1) the 2002 polygraph was rendered inconclusive because respondent had attempted

to control his breathing and (2) the 2005 polygrapher opined that respondent was not being

truthful when he answered the formulated test questions. Respondent answered in the

affirmative.

¶ 28                                 2. The State’s Argument

¶ 29           The State argued that an additional polygraph would not make any difference to

the probable cause hearing and the trial court likely did not have authority under the Act to

appoint an independent polygrapher. The State continued, “It is really a treatment matter, not

really an evaluation matter[.]”

¶ 30           Regarding the appointment of an independent evaluator, the State argued that

respondent “has not made any progress over the last two treatment periods we are looking at. He

remains in phase 2, the disclosure phase, of the 5-phase treatment program. If anything, he has

done worse this last period.”

¶ 31                              3. The Trial Court’s Decision




                                               -7-
¶ 32             The trial court first addressed the respondent’s motion for the independent

polygrapher. The court stated that because it already had a conclusive test following an

inconclusive test, it did not feel it was necessary to order a third test to confirm the second test.

Further, the court expressed doubt that it had the power to order a third test. The court then stated

the following.

                        “Likewise, on the motion for independent expert ***. We are not close to

                 starting to have a conversation about whether [respondent] should be released.

                 ***.

                        [Respondent’s] counsel did make some interesting points, which I

                 considered in this, about some inconsistencies about the age. I mean I do have

                 questions. At times I understand on these Static-99R tests that it does say age of at

                 [sic] release from index sex offense, and he is getting scored at his age which he

                 would have been released from—I assume from the Illinois Department of

                 Corrections. Now how his current age plays into that, I would think it plays

                 something into it. ***.

                        So these are the tests that they use. I know they are reliable tests ***. So

                 as they score, I’m going to take their scoring into consideration, but I don’t

                 believe that is enough for a motion for an independent expert at this time.”

¶ 33             Ultimately, the trial court denied both motions and found there was not probable

cause that respondent was no longer an SVP.

¶ 34             This appeal followed.

¶ 35                                        II. ANALYSIS

¶ 36             Respondent appeals, arguing that the trial court erred by denying his motions for




                                                 -8-
the appointment of an (1) independent evaluator and (2) independent polygrapher. Respondent

also raised various challenges to the constitutionality of the Act. We disagree and affirm.

¶ 37                   A. The Applicable Law and the Standard of Review

¶ 38           Once a person has been committed as an SVP under the Act, DHS is required to

reexamine the person annually to determine whether: “(1) the person has made sufficient

progress in treatment to be conditionally released and (2) the person’s condition has so changed

since the most recent periodic reexamination *** that he or she is no longer a sexually violent

person.” 725 ILCS 207/55(a) (West 2020). The Act further provides that “[a]t the time of a

reexamination under this Section, the person who has been committed may retain or, if he or she

is indigent and so requests, the trial court may appoint a qualified expert or a professional person

to examine him or her.” Id.

¶ 39           Because the decision to appoint an independent expert under the Act is a matter

that rests within the trial court’s discretion, appellate courts review the matter for an abuse of

discretion. In re Commitment of Kirst, 2015 IL App (2d) 140532, ¶ 33, 40 N.E.3d 1215. “An

abuse of discretion will be found only where the trial court’s ruling is arbitrary, fanciful,

unreasonable, or where no reasonable person would take the view adopted by the trial court.”

People v. Hall, 195 Ill. 2d 1, 20, 743 N.E.2d 126, 138 (2000).

¶ 40           If the person neither filed a petition for discharge nor affirmatively waived the

right to do so, the court conducts a “probable cause hearing consist[ing] only of a review of the

reexamination reports and arguments on behalf of the parties” to determine if there is probable

cause to believe that the committed person is no longer an SVP. 725 ILCS 207/65(b)(1) (West

2020).

¶ 41                                        B. This Case




                                                 -9-
¶ 42                       1. The Motion for an Independent Evaluator

¶ 43           Initially, we note that respondent does not dispute the trial court’s ultimate

determination at the probable cause hearing that there is not probable cause to believe respondent

is no longer a sexually violent person. Defendant challenges only the trial court’s denial of his

motions for an independent evaluator and independent polygraph exam.

¶ 44           Regarding the independent evaluator, respondent argues that the trial court should

have appointed an independent evaluator to rebut “the [S]tate evaluator’s biased report.” We

disagree.

¶ 45           “While the Act allows for the appointment of an expert for an indigent person, it

certainly does not require a court to take such action. [Citations.] A respondent may be entitled to

funds to hire an expert witness where expert testimony is deemed crucial to a proper defense.”

(Internal quotation marks omitted.) Kirst, 2015 IL App (2d) 140532, ¶ 33. That testimony is

crucial when, (1) without the expert testimony, respondent’s case would be prejudiced or (2) the

court would have found differently had an independent evaluator been provided. People v.

Botruff, 212 Ill. 2d 166, 177, 817 N.E.2d 463, 469 (2004).

¶ 46           Here, respondent neither filed a petition for discharge nor affirmatively waived

his right to do so. Accordingly, at the probable cause hearing, the trial court considered only

Nicolai’s report and the parties’ arguments when determining whether probable cause existed to

revoke respondent’s SVP status. See 725 ILCS 207/65(b)(1) (West 2020).

¶ 47           At the probable cause hearing, respondent’s argument boiled down to his wanting

another expert to examine him simply for the possibility of obtaining a different result. Indeed,

respondent conceded that an independent evaluator’s “opinion may or may not be favorable.”

Respondent offered no evidence that the appointment of an independent evaluator would be




                                               - 10 -
crucial to his defense. Instead, he merely argued that Nicolai’s report was biased because it used

respondent’s age at release rather than his current age when calculating his risk to reoffend using

the evaluation tools. He explained that if an older age was used, then the risk to reoffend would

have been lower. However, respondent did not say whether a different evaluator would have

used his current age rather than his age at release.

¶ 48           Respondent further argued that “nobody can agree on [respondent’s] history,”

which, based on the context of his argument, related to his maintaining his innocence of

committing aggravated criminal sexual assault in 1994, throughout his treatment. Respondent

also argued that Nicolai did not give sufficient weight to respondent’s performance on his 2016

PPG test. Again, however, respondent does not explain how a different evaluator would have

helped his defense or what it even means to have respondent’s “history cleared up.” (We opine

that respondent is likely tiptoeing around proclaiming his innocence at the probable cause

hearing, which we further note, stems from convictions in which respondent pleaded guilty.)

¶ 49           On the other hand, the State pointed out and the trial court acknowledged that

respondent had made minimal, if any, treatment progress and remained in phase two of the

five-phase treatment program. Moreover, respondent was removed from the Power to Change

Group due to his failure to recognize the existence of any treatment barriers or any need for

personal change. Indeed, respondent clearly did not take his treatment seriously as evidenced by

his refusing to cooperate and making sarcastic remarks to Nicolai during the 2020 clinical

interview—namely, responding to direct questions with, for example, “You’re the evaluator, you

tell me,” “Why does that matter, they aren’t psychotropics,” and “Does it matter what I say.”

Respondent also stated multiple times that the treatment process was “pointless.”

¶ 50           This record shows that respondent provided no basis for the trial court to appoint




                                                - 11 -
an independent evaluator, let alone establish that he would have been prejudiced without an

independent evaluator’s appointment. “It is rational not to appoint an independent evaluator

when a respondent has shown no need for one, especially during perfunctory reexamination

proceedings where the respondent has not affirmatively opted to petition for discharge.” Botruff,

212 Ill. 2d at 177-78. Accordingly, we conclude that the trial court did not abuse its discretion by

denying respondent’s motion.

¶ 51                      2. The Motion for an Independent Polygrapher

¶ 52           Respondent also argues that the trial court erred by denying his motion for an

independent polygrapher. However, as the State points out, because this court has already

decided this issue in a previous appeal, we will not again address the merits of respondent’s legal

argument. See Goering v. Midwest Neurology, Ltd., 2021 IL App (2d) 200735, ¶ 27 (“The

law-of-the-case doctrine bars relitigation of an issue that has already been decided in the same

case such that the resolution of an issue presented in a prior appeal is binding and will control

upon remand in the trial court and in a subsequent appeal before the appellate court.”).

¶ 53           In Morris II, we stated the following:

                       “The Act does not require persons to submit to polygraph examinations.

               This polygraph examination is instead an element of respondent’s treatment that

               is to be provided by DHS. The trial court does not have the authority to appoint

               specific individuals to oversee treatment provided in DHS facilities. [In re

               Detention of Hayes, 321 Ill. App. 3d 178, 195, 747 N.E.2d 444, 459 (2001).] That,

               however, is the relief respondent is seeking—an order telling DHS who to hire to

               oversee a (second) polygraph examination. As such, the trial court did not have

               the authority to grant the relief respondent requested. We therefore affirm the trial




                                               - 12 -
               court’s dismissal of respondent’s petition [for the appointment of an independent

               polygrapher] on that basis.”

¶ 54           Here, respondent’s motion seeks the same relief as his previous petition—namely,

for DHS to hire an independent polygrapher to oversee a (third) polygraph examination. Because

this court has already decided this issue in respondent’s case, we will not do so again.

Accordingly, respondent’s motion to appoint an independent polygrapher is barred by the law of

the case doctrine, and the trial court properly denied the motion

¶ 55                           3. Respondent’s Constitutional Claims

¶ 56           The remainder of respondent’s claims can be characterized as a vague and general

facial challenge to the constitutionality of the Act—for example, "[r]espondent-[a]ppellant

asserts that both the Illinois legislature and the Illinois Attorney General’s office are aware that

the SVP act is unconstitutional in the manner in which it was drafted and by its nature[.]”

Because the record shows that respondent did not raise these arguments before the trial court,

they are subject to forfeiture. See In re Commitment of Chester, 2017 IL App (1st) 160979, ¶ 28,

87 N.E.3d 338 (“[I]t is well settled that issues not raised in the trial court are forfeited and may

not be raised for the first time on appeal[.]”). In addition, respondent’s brief does not comply

with the requirements as set forth in Illinois Supreme Court Rule 341(h)(7) (eff. Oct. 1, 2020).

“Reviewing courts are entitled to have the issues clearly defined, to be cited pertinent authorities

and are not a depository in which an appellant is to dump *** argument and research as it were,

upon the court.” In re Estate of Kunz, 7 Ill. App. 3d 760, 763, 288 N.E.2d 520, 523 (1972).

¶ 57           Accordingly, because respondent neither raised the issues in the trial court nor

complied with Rule 341(h)(7), respondent has forfeited his challenges to the constitutionality of

the Act.




                                                - 13 -
¶ 58                           III. CONCLUSION

¶ 59   For the reasons stated, we affirm the trial court’s judgment.

¶ 60   Affirmed.




                                      - 14 -